NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted May 13, 2016* 
                                 Decided May 13, 2016 
                                             
                                         Before 
 
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge
No. 15‐3226 
 
LEONARD D. FUQUA,                               Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Northern District of Illinois, 
                                                Eastern Division. 
      v.                                         
                                                No. 12 C 6977 
MEGAN BRENNAN, et al.                            
      Defendants‐Appellees.                     Thomas M. Durkin, 
                                                Judge. 

                                       O R D E R 

        Leonard Fuqua, a former postal worker, appeals the district court’s (1) grant of 
summary judgment for the Postal Service on his claim that he was discriminated against 
based on his age, in violation of the Age Discrimination in Employment Act of 1967, 29 
U.S.C. § 633a(a), (c); (2) dismissal of his “hybrid” claims under the Postal 
Reorganization Act, 39 U.S.C. § 1208(b), that the United States Postal Service breached a 
collective bargaining agreement and that his union breached its duty of fair 
representation by failing to challenge the Postal Service’s actions; and (3) denial of his 

                                                 
            * After examining the briefs and record, we have concluded that oral   

argument is unnecessary. Thus the appeal is submitted on the briefs and record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐3226                                                                          Page 2 
 
petition for a writ of mandamus ordering the clerk of the district court to issue a default 
judgment against a non‐party. We affirm. 

       Fuqua brought this suit against the Postmaster General, the Postal Service, the 
National Postal Mail Handlers Union (the national union), and the National Postal Mail 
Handlers Union, AFL‐CIO/ Local 306 (the union’s local affiliate). According to his 
complaint (which he amended five times), Fuqua, a mail handler at the Postal Service’s 
O’Hare Air Mail Center, faced a job reassignment in May 2010 after the Postal Service 
notified its employees that it was closing the facility. Employees would be transferred to 
other facilities through a process in which they bid on reassignments based on their 
seniority and position availability. Employees had to submit their bids by June 14, 2010, 
or be involuntarily transferred to an open position within a 1000‐mile radius of the 
O’Hare facility. The Postal Service published on May 14 an initial list of positions 
available, including some positions in Gary, Indiana. As a senior employee, then age 49, 
Fuqua planned to bid on the positions in Gary that were closest to his home. But before 
he could submit his bid, the list was updated and no longer included those positions. 
Fuqua did not bid, and the Postal Service reassigned him to a facility in Kansas City, 
Missouri, and directed him to appear for work there on August 14.   

        Between May and August 2010, Fuqua on five occasions asked his local union to 
file grievances based on what he believed to be violations of the collective bargaining 
agreement. In his view, the Postal Service’s bidding process and job transfer violated 
the CBA protections for senior employees. He asserted that he was a senior full‐time 
employee who was being transferred more than 100 miles from his home, whereas 
junior, part‐time flexible employees were being reassigned not more than 100 miles 
from their homes. The union never filed a grievance. 

         In August 2010 Fuqua did not report to his job assignment in Kansas City, and 
several months later, on March 26, 2011, he was fired for failure to appear. 

       In his fifth amended complaint (which named only the Postal Service and the 
union’s local affiliate as defendants), Fuqua alleged hybrid claims that the Postal Service 
breached the collective bargaining agreement and that the local union breached its duty 
to represent him fairly. See 39 U.S.C. § 1208(b). Fuqua also alleged that the Postal Service 
discriminated against him based on age when it gave more favorable transfers to junior 
employees and transferred him, a senior employee, to a posting far from his Chicago 
home and then discharged him.   
No. 15‐3226                                                                        Page 3 
 
       The district court granted the defendants’ motions to dismiss the complaint in 
part, and denied it in part. The court dismissed Fuqua’s hybrid claims as time‐barred 
because he did not file suit until August 2012 and his claims had accrued more than a 
year earlier (between April 2010 and March 2011 for claims against the Postal Service, 
and between May and August 2010 for claims against the local union)—well‐past the 6‐
month limitations period (borrowed from 29 U.S.C. § 185(a)). The court rejected Fuqua’s 
proposal that it should create an extended three‐year limitations period to apply to 
“blatant willful egregious” violations of a collective bargaining agreement. The court, 
however, did allow Fuqua to proceed on his ADEA claim that the Postal Service 
discriminated against him based on age when it transferred and then discharged him. 

       During the period that Fuqua was amending his complaints, an unusual 
procedural glitch occurred. After he filed his third amended complaint (which did not 
name the national union as a defendant), Fuqua sought a default judgment against the 
national union because it had not filed an appearance in court or responded to his 
complaint. Fuqua filed a proposed order of default judgment, which, for reasons not in 
the record, was signed by a clerk in the district court and docketed. Several days later 
the district court denied the request for default judgment as “inappropriate” because 
the national union had in fact appeared before the court, and then withdrawn its 
appearance, after Fuqua had removed it as a party on his most recent amended 
complaint. Fuqua then petitioned the court for a writ of mandamus to compel the clerk 
to issue a certified copy of the default judgment order she had signed. But the court also 
denied this petition, stating that the order had been signed “clearly in error” and that it 
had set the order aside for good cause. 

       After the close of discovery, the Postal Service moved for summary judgment on 
the age discrimination claim. Fuqua introduced evidence that junior, part‐time flexible 
mail handlers received transfers to jobs in the Chicago area, which he deemed a 
preferable location. 

        The district court granted summary judgment for the Postal Service. Regarding 
Fuqua’s claim of discriminatory termination, the court determined that Fuqua did not 
establish a prima facie case under the indirect method of proof because he did not 
produce evidence that he was meeting the Postal Service’s legitimate job expectations 
(as he admitted that he never showed up for his job in Kansas City). As for his claim of 
discriminatory transfer, the court determined that Fuqua failed to make out a prima 
facie case because he did not present evidence that the Postal Service treated similarly 
situated younger employees more favorably than he. None of his evidence established 
No. 15‐3226                                                                           Page 4 
 
the ages of the employees. And even if Fuqua could establish a prima facie case, added 
the court, he failed to raise a fact question whether the Postal Service’s stated reason for 
downsizing its workforce—a reduction in force for budgetary concerns—was pretext. 

       On appeal Fuqua first challenges the district court’s conclusion that his hybrid 
claims are time‐barred, and he maintains that the court should have created an 
equitable “remedy” in the form of a 3‐year limitations term. He contends that the Postal 
Service’s “willful, blatant, and egregious” breach of the collective bargaining agreement 
should not be protected by the 6‐month limitations period.   

        The district court correctly applied the appropriate 6‐month statute of 
limitations. Fuqua’s claim arises under the Postal Reorganization Act, 39 U.S.C. § 
1208(b), which is the analogue of § 301(a) of the Labor Management Relations Act, 29 
U.S.C. § 185(a). See Truhlar v. U.S. Postal Serv., 600 F.3d 888, 891 n.1 (7th Cir. 2010). We 
apply the law construing § 301 to suits against the Postal Service. Id.; Gibson v. U.S. 
Postal Serv., 380 F.3d 886, 888–89 & 888 n.1 (5th Cir. 2004); Trent v. Bolger, 837 F.2d 657, 
659 (4th Cir. 1988); Abernathy v. U.S. Postal Serv., 740 F.2d 612, 614 (8th Cir. 1984). Thus a 
6‐month limitations period applies, and the clock starts running when the employee 
knows or should have known that “’no further action would be taken on his 
grievance.’” Moultrie v. Penn Aluminum Int’l, LLC, 766 F.3d 747, 751–52 (7th Cir. 2014) 
(quoting Chapple v. Nat’l Starch & Chem. Co. & Oil, 178 F.3d 501, 505 (7th Cir. 1999). 
Fuqua does not explain why he delayed filing suit against the Postal Service until 
August 2012, seventeen months after he was fired. As the district court explained, for 
his suit to have been timely, Fuqua’s claims must have accrued no earlier than March 
2012. But, as the district court pointed out, a reasonably diligent claimant would have 
known before March 2012 that the union was not filing grievances related to his August 
2010 requests or March 2011 discharge. Fuqua does not explain why the delay should 
be excused or justify why the applicable limitations period should be extended to three 
years. 

       Fuqua next challenges the district court’s conclusion that he failed to make out a 
prima facie case that he was transferred discriminatorily based on his age. He contends 
that he introduced sufficient evidence that junior, part‐time flexible mail handlers were 
proper comparators, who received better transfer assignments than he. And, for the first 
time on appeal, he now asserts the ages of these employees. 

      But the district court was correct that Fuqua had not produced evidence that his 
proposed comparators were substantially younger than he, nor can we consider his 
new, unsubstantiated allegations that he introduced only on appeal. See Packer v. 
No. 15‐3226                                                                               Page 5 
 
Trustees of Ind. Univ. Sch. of Med., 800 F.3d 843, 849 (7th Cir. 2015). At any rate, several of 
the named individuals are older than Fuqua, according to his new assertions. Moreover, 
“comparators must be similar enough that differences in their treatment cannot be 
explained by other variables, such as distinctions in their roles or performance 
histories.” Senske v. Sybase, Inc., 588 F.3d 501, 510 (7th Cir. 2009). Fuqua has not 
explained how junior, part‐time flexible mail handlers are similarly situated to him—a 
senior, full‐time mail handler. See Filar v. Bd. of Educ. of City of Chi.,526 F.3d 1054, 1062 
(7th Cir. 2008) (“[D]ifferences in seniority will tend to make two employees dissimilar 
for purposes of the plaintiff’s prima facie case.”); Ilhardt v. Sara Lee Corp., 118 F.3d 1151, 
1155 (7th Cir. 1997) (full‐time attorneys are not similarly situated to part‐time 
attorneys). 

       Finally, Fuqua challenges the denial of his petition for a writ of mandamus and 
argues that the district court had no authority to set aside the default judgment. But as 
the district court pointed out, the national union was not subject to a default judgment 
because Fuqua had not named it as a defendant in his Second, Third, Fourth, or Fifth 
Amended Verified Complaints, each of which supersedes and voids any previous 
complaint that named the national union as a defendant. See Flannery v. Record Indus. 
Ass’n of Am., 354 F.3d 632, 638 n.1 (7th Cir. 2004). He is not entitled to judgment against 
a non‐party. See FED. R. CIV. P. 55(b)(1). 

       For the foregoing reasons, the district court’s judgment is AFFIRMED.